Supplement 2

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Supplement in attachment to “MOTION FOR SANCTIONS AND TO VACATE
JUDGMENT IN PLAINTIFF’S/RESPONDENT’S FAVOR -- MOTION AND BRIEF /
MEMORANDUM OF LAW IN SUPPORT OF REQUESTING THE HONORABLE
COURT IN THIS CASE VACATE FRAUDULENT BEGOTTEN JUDGMENT OR
JUDGMENTS”

Case 1:13-cr-00435-TDS Document 199-2 Filed 10/04/19 Pane 1 of 6
Responding to Falsification of Evidence

By Jonathan K. Tycko

 

ourts often describe the litiga-
( tion process as having a truth-

seeking function. Under duress,
however, most lawyers experienced in’
litigation will concede that the litiga-
tion process serves that function only
imperfectly. Although trials are intend-
ed to recreate for the judge and jury
the historical events at issue in the
case, numerous very serious obstacles
to achieving that goal exist. Some of
those obstacles are the result of the
passage of time: memories fade, wit-
nesses die, evidence is lost or discard-
ed. Some of those obstacles are the
result of rules or procedures intended
to serve competing interests: relevant
information is hidden behind privi-
leges and other evidentiary rules, wit-
nesses are beyond the subpoena power
of the court, only finite amounts of
evidence can be presented in the time
allotted for the trial. And some of
those obstacles are a function of the
human condition: lawyers are pos-
sessed of unequal persuasive skills,
perceptions of judges and juries are
influenced by events outside the court-
room, people make mistakes. These
obstacles to truth seeking are all, more
or less, tolerated by our legal system.
Indeed, addressing these various cate-
gories of obstacles is an important part
of the day-to-day work of judges,
juries, and lawyers.

But another, more pernicious,
obstacle to truth seeking sometimes
rears its ugly head. Parties lie under
oath, forge documents or create other
types of deceptive evidence, and
destroy or hide relevant evidence. This
conduct is intentional and designed to
subvert the truth-seeking function of
the judicial process. This type of inten-
tional creation, alteration, or destruc-
tion of evidence—which I will refer to
generally as falsification—is the nar-
row subject of this article.! This article
will begin with a brief discussion of
the nature and extent of the problem.

Then, the article will list and discuss
various available responses when an
opposing party engages in falsification
in the context of civil litigation.

The Problem of Falsification
Falsification is a serious problem, for
two reasons. First, when it occurs, it can
have an enormously detrimental impact
on the litigation process. Most obviously,
undetected falsification can lead directly
to incorrect results. In criminal cases,
innocent people can be imprisoned or
criminals can go unpunished. And in
civil cases, large sums of money or
important legal rights can be unde-
servedly lost or won.

But falsification has other deleterious
effects. Where one side of a dispute sus-
pects the other of engaging in falsifica-
tion, it can result in litigation that is
much more expensive and time-consum-
ing, for both the parties and the courts,
because falsification often adds a fact-
intensive issue (e.g., if the documents are
forgeries) that can require additional dis-
covery, expenses for various types of
forensic experts, and increased trial time.
In addition, falsification erodes public
respect for the judicial system: to the
extent that the public believes falsifica-
tion is common, it will distrust the
results reached by the judicial system
and will lose faith in courts as reliable
sources of justice.

The seriousness of falsification is
reflected both by the numerous remedies
that courts have developed to address it
(many of which will be discussed below)
and also by the legislative response.
Falsification is a serious crime in most,
if not all, jurisdictions.2 And falsification
can result in more severe punishment for
otherwise-criminal conduct. For exam-
ple, under the federal sentencing guide-
lines, a sentence is subject to significant
“enhancement” if “the offense (A)
involved the destruction, alteration, or
fabrication of a substantial number of
records, documents, or tangible objects;
(B) involved the selection of any essen-

tial or especially probative record, docu-
ment, or tangible object, to destroy or
alter; or (C) was otherwise extensive in
scope, planning, or preparation.”?

Second, falsification occurs with
alarming frequency. No good statistics
on falsification exist, and indeed, it is
hard to imagine how accurate statistics
could be compiled, given the diverse
ways falsification occurs and the lack of
any comprehensive reporting system.
But as one appellate judge accurately
noted, “[i]n the centuries that have
elapsed since Adam took that first bite of
the apple in the Garden of Eden, a great
many people, some of them powerful
and famous, have been found to have
lied under oath or to have otherwise
done their best to conceal the truth and
to subvert judicial proceedings.’ In
1995, the ABA Journal conducted a sur-
vey of 50 federal and state judges and
reported that most “agree[d] that perjury
in some form permeates civil and crimi-
nal courts.’5 Numerous reported cases
reflect instances of falsification and the
legal system’s attempts to grapple with
it. And this author’s own personal experi-
ence is that falsification occurs in a sig-
nificant portion of civil cases; I have
personally been involved in a number of
significant cases in which I came to
believe that one of the parties had inten-
tionally forged or altered documents, and
I often encounter trial and deposition tes-
timony that I believe to be intentionally
false or misleading. My discussions with
other lawyers lead me to conclude that
my perceptions are not unique but
rather are very common among experi-
enced litigators.

Responding to Falsification by an
Opposing Party

Falsification is often a crime, but it
rarely is prosecuted. So, a litigant faced
with falsification by an opposing party is
left to seek remedies directly from the
courts. Numerous responses to falsifica-
tion are available. The most common of
these potential responses will now be

 

1 © Committee on Corporate Counsel Newsletter * American Bar Association ¢ Winter 2006 ¢ Volume 20 ¢ Number 2

“Responding to Falsification of Evidences" by Jonathan K. Tycko,

by the American Bar Association, Reproduced by permission. Al

ublished in Committee on Corporate Counsel Newsletter, Volume 20, No.2, Winter 2006 © 2006
tights reserved. This information or any portion thereof may nol be copied or disseminated in any form

or by any means or stored in an electronic database or retrieval system without the express written consent of the American Bar Association.

Case 1:123-cr-00435-TDS Document 199-2 Filed 10/04/19 Pane ? of 6
addressed. They are presented briefly
and primarily as a guide to what should
at least be considered by a lawyer faced
with the problem. The law in each juris-
diction may differ on these issues; there-
fore, local law research may be required
before deciding on appropriate steps.
The responses discussed below are pre-
sented in no particular order.

Seek Dismissal or Default

If an opposing party has engaged in fal-
sification, one potential response is to
ask the court to throw the party out of
court. Courts have long recognized their
own inherent power to protect them-
selves and other parties from various
forms of bad faith litigation, including
the falsification of evidence. As the
Supreme Court emphasized in Hazel-
Atlas Glass Co. v. Hartford-Empire Co.,
this inherent power is a crucial mecha-
nism for protecting the integrity of the
judicial process:

[T]ampering with the administration of
justice in the manner indisputably shown
here involves far more than an injury to a
single litigant. It is a wrong against the
institutions set up to protect and safe-
guard the public, institutions in which
fraud cannot complacently be tolerated
consistently with the good order of soci-
ety. . . . The public welfare demands
that the agencies of public justice be not
so impotent that they must always be
mute and helpless victims of deception
and fraud.®

The inherent power to “fashion
appropriate sanction[s] for conduct
which abuses the judicial process” was
reaffirmed by the Supreme Court in
Chambers v. NASCO, Inc.7

Where falsification occurs in the
midst of ongoing judicial proceedings,
and is specifically directed at affecting
those proceedings, it often is termed
“fraud on the court.” A court, as an exer-
cise of this inherent authority, may sanc-
tion fraud on the court through dismissal
(if the falsifier is the plaintiff) or default
(if the falsifier is the defendant).* But
because dismissal or default is a severe
sanction that deprives a litigant entirely
of the right to pursue or defend a claim,
courts have adopted various standards to
ensure that it is imposed sparingly and
that “the need to maintain institutional

integrity and the desirability of deterring
future misconduct” is balanced appropri-
ately against “the policy favoring adjudi-
cation on the merits.”

Courts have adopted three primary
safeguards to ensure that the sanction of
dismissal or default is imposed only in
appropriate cases. First, most courts that
have considered the issue have conclud-
ed that fraud on the court must be
proved by clear and convincing evi-
dence—a standard of proof higher than
the preponderance of the evidence stan-
dard that normally applies in civil
cases—before it can be punished
through an exercise of inherent power.!°
Second, the party accused of falsifica-
tion must be given notice of the potential
sanctions and an opportunity to respond;
however, whether to conduct a full evi-
dentiary hearing is a matter generally
left to the discretion of the court.!! And
third, as a general matter, a court must

 

To hold a party or
Witness in contempt,
the court must
have judicial knowledge
of the perjury.

 

consider lesser sanctions before impos-
ing the sanction of dismissal or default.
Some of those lesser sanctions—such as
awards of attorney fees or adverse find-
ings on particular issues—are discussed
below. But some courts also have recog-
nized that falsification can be so serious
an affront to the judicial system that a
court can impose the sanction of dis-
missal or default even without first con-
sidering or imposing lesser sanctions.
For example, in Oliver v. Gramley, the
Seventh Circuit upheld a sanction of dis-
missal where the plaintiff had submitted
a false affidavit relating to the filing and
service of a habeas petition, even though
the district court had not explicitly con-
sidered less severe sanctions. Judge
Posner, writing for the court, concluded

that this falsification was “so egregious,
inexcusable, and destructive that no
lesser sanction than dismissal with prej-
udice could be adequate.”!?

In addition to inherent powers, courts
may also have authority to impose the
sanction of dismissal or default under
various procedural rules. For example,
Rule 37 of the Federal Rules of Civil
Procedure provides an alternative basis
for a court’s authority to impose the
sanction of dismissal or default, where
the falsification amounts to a “fail[ure]
to comply with the rules of discovery or
with court orders enforcing those
rules.”!3 And Rule 11 of the Federal
Rules of Civil Procedure provides simi-
lar authority where a party’s falsification
manifests itself as false allegations or
denials in the party’s pleadings.!4
Accordingly, when faced with falsifica-
tion in ongoing civil litigation—particu-
larly in the pretrial phases of the case—a
lawyer should carefully consider whether
any of the rules of the court before
which the case is pending provide an
alternative basis for sanctions.

Seek Recovery of Monetary Sanctions
All of the various sources of a court’s
authority to impose the sanction of dis-
missal or default also permit a court to
impose monetary sanctions. The most
common form of monetary sanction is an
award of the attorney fees and expenses
incurred by the other side of the case. The
fees and expenses awarded do not need to
bear a direct causal connection to particu-
lar acts of falsification. Rather, as the
Supreme Court recognized in Chambers,
once a party sets out on a course of bad
faith litigation, it taints the entire litiga-
tion, and the court may vindicate itself by
requiring the bad faith litigator to pay all
of its opponent’s attorney fees and
expenses.'5 A court also may impose
additional monetary sanctions—in the
form of fines or punitive damages—
above and beyond the specific amount of
the innocent party’s fees and expenses.!®

Seek an Adverse Inference Instruction or
Issue Preclusion

Where falsification takes the form of
intentional destruction or alteration of
evidence—an act often termed “spolia-
tion” of evidence—then a court may
decide to punish the wrongdoer and pro-

 

2 * Committee on Corporate Counsel Newsletter * American Bar Association * Winter 2006 ¢ Volume 20 © Number 2
“Responding to Falsification of Evidences” by Jonathan K. Tycko, published in Committee on Corporate Counsel Newsletter, Volume 20, No.2, Winter 2006 © 2006
by the American Bar Association. Reproduced by permission. All rights reserved, This information or any portion thereof may not be copied or disseminated in any form
or by any means or stored in an electronic database or retrieval system without the express written consent of the American Bar Association.

Case 1:123-cr-00435-TDS Document 199-2 Filed 10/04/19 Pane 32 of 6
vide a remedy for the opposing party by
altering the way in which the trial will be
conducted. Two common methods are
adverse inference instructions and issue
preclusion.

An adverse inference instruction is an
instruction to the jury that it may infer
something specific about the wrongdo-
er’s claims or defenses as a result of the
spoliation. For example, if a doctor-
defendant in a medical malpractice
action is found to have intentionally dis-
carded portions of the patient-plaintiff’s
medical records, a court might instruct
the jury that it is permitted to infer that
the records would have contained evi-
dence of malpractice. The adverse infer-
ence instruction merely tells the jury that
it is permitted to make a particular factu-
al inference. While this may seem a rela-
tively mild sanction for spoliation, it
actually is fairly powerful medicine
because the instruction “directs the jury’s
attention to the inference the court
instructs on and can give the impression
that the court thinks the jury ought to
draw the inference.”!?

Generally, a party seeking an adverse
inference instruction must show some
degree of culpability on the part of the
spoliator. Some courts have ruled that
only intentional spoliation warrants an
adverse inference instruction.!® Others
have held that gross negligence or reck-
lessness is sufficient if the spoliated evi-
dence would otherwise have been suffi-
ciently important to the case.!9

Issue preclusion is a somewhat
stronger remedy, Issue preclusion typi-
cally takes the form of a pretrial ruling
precluding the wrongdoer from pursuing
a particular claim or defense (or some
particular element of a claim or defense)
or of a ruling designating particular facts
that will be taken as established for pur-
poses of the action. So, for example, if
the plaintiff in a medical malpractice suit
is found to have intentionally destroyed a
personal diary that the plaintiff kept in
the period following the alleged malprac-
tice, the court might preclude the plain-
tiff from pursuing claims for emotional
distress damages but still permit the
plaintiff to pursue claims for medical
expenses. Issue preclusion is a type of
sanction specifically contemplated by
Rule 37 of the Federal Rules of Civil

Procedure; therefore, where the falsifica-
tion also amounts to a violation of a
party’s discovery obligations, this rule
(or equivalent state court rules) permits
issue preclusion. Courts also have rec-
ognized that the sanction of issue
preclusion can be imposed as an exer-
cise of inherent power, making that
sanction available even where the falsi-
fication does not fall within the scope
of Rule 37,2

Seek Judgment of Criminal Contempt

In many jurisdictions, a trial court has
the authority to summarily punish per-
jury through a criminal contempt pro-
ceeding against the lying witness. In fed-
eral courts, false or evasive testimony
can constitute criminal contempt under
18 U.S.C. § 401. But the power to punish
perjury by way of contempt proceedings
is a very limited one. As the U.S.
Supreme Court recognized in the 1919
case of Ex parte Hudgings, not all per-
jury is contempt of court.

[I]t would follow that when a court enter-
tained the opinion that a witness was tes-
tifying untruthfully the power would re-
sult to impose a punishment for contempt
with the object or purpose of exacting
from the witness a character of testimony
which the court would deem to be truth-
ful; and thus it would come to pass that a
potentiality of oppression and wrong
would result and the freedom of the citi-
zen when called as a witness in a court
would be gravely imperiled.?!

Thus, to constitute criminal contempt,
perjury must also be “[a]n obstruction to
the performance of judicial duty result-
ing from an act done in the presence of
the court.’?2

One of the most difficult barriers to
obtaining a judgment of contempt is the
requirement that, to hold a party or wit-
ness in contempt, the court must have
what is described in the cases as judicial
knowledge of the perjury. This is a very
high standard that appears to require the
court to know—in an almost metaphysi-
cal sense—that it has just witnessed false
testimony. Thus, many cases have held
that where the court must weigh conflict-
ing testimony or evidence in order to
determine if the witness has committed
perjury, then the court cannot punish that

perjury by way of a contempt proceed-
ing. Rather, as one court recently put it,
the perjury must be “apparent without
reference to extrinsic evidence in the
record.”23 For example, if a witness were
asked for his or her whereabouts on a
particular night, to answer ‘“‘on Venus”
would be contempt, whereas “in
California” might not be, even if the wit-
ness had been photographed in New York
on the night in question.~4 The judge
knows the witness was not on Venus
without reference to any other evidence.
But, without resort to the extrinsic evi-
dence of the photograph, the judge does
not know that the witness was not in
California.

Because of this judicial knowledge
requirement, seeking a judgment of con-
tempt is a step that is likely to succeed in
only a fairly limited class of cases.
Generally, it will not be enough that you
can demonstrate that the witness has lied
under oath. Rather, the testimony of the
witness must be intended to obstruct the
court’s proceedings, and this must be
apparent from the testimony itself,

Seek Relief from Prior Judgment

Where an opposing party’s falsification
comes to light after a final judgment or
order, the falsification may provide a
basis for reopening the case. In the feder-
al courts, and in states with similar rules,
the usual procedure is to file a motion
for relief from judgment. Rule 60(b) of
the Federal Rules of Civil Procedure
explicitly recognizes that fraud, misrepre-
sentation, or “other misconduct of an
adverse party” may provide a basis for
relief from a prior judgment or order.

Assert Claim for Tort of Spoliation

The tort of spoliation has been described
as “intentional interference with prospec-
tive or actual civil litigation.”25 Although

 

3 ¢ Commitlee on Corporate Counsel Newsletler ¢ American Bar Associalion ® Winter 2006 ¢ Volume 20 ¢ Number 2

“Responding to Falsification of Evidences” by Jonathan K. Tycko,

by the American Bar Association. Reproduced by permission. Al

published in Committee on Corporate Counsel Newsletter, Volume 20, No.2, Winter 2006 © 2006
rights reserved. This information or any portion thereof may no! be copied or disseminated in any form

or by any means or stored in an electronic database or retrieval system without the express writien consent of the American Bar Association.

Case 1:13-cr-00435-TDS Document 199-2 Filed 10/04/19 Pane 4of6
altered evidence with the specific “pur-
pose of depriving an opposing party of
its use.”?8 Claims for spoliation can lie,
in some jurisdictions, against both
“first-party” defendants (namely, parties
to the underlying civil litigation) and
“third-party” defendants (namely, those
who are vot parties to the underlying
civil litigation).?? A party asserting a tort
claim for spoliation must meet other ele-
ments typical to tort claims, such as
causation and damages. Accordingly,
whether pursuit of a tort claim for spoli-
ation is advisable may depend both upon
the state of local law in the relevant
jurisdiction and also upon whether cau-
sation and damages can be proven.

Assert Other Common Law Claims
Falsification can expose the wrongdoer
to a claim for malicious prosecution. A
claim for malicious prosecution lies
only where the malicious prosecution
plaintiff establishes that a prior action
terminated in his or her favor and that
the defendant brought the prior action
without probable cause and with mali-
cious intent.?° A party has “probable
cause” to initiate a civil lawsuit if,
among other things, that party has a rea-
sonable belief in the existence of the
facts that warrant the lawsuit.3! Thus, if
it could be shown that the defendant
instituted the prior action with knowl-
edge that his or her claims could only be
supported with fabricated evidence, then
this would tend to show a lack of proba-
ble cause and would also be evidence in
support of the malice element. In addi-
tion, courts have recognized that the
favorable termination element of a mali-
clous prosecution claim can be satis-
fied—even where the malicious prose-
cution plaintiff lost the prior case—
where “the original judgment was
obtained through fraud.”32 Thus, where
the evidence of falsification comes to
light after the falsifying party has
already won the prior lawsuit, a mali-
cious prosecution action may still be
viable.

In some unusual circumstances—
where one party is forced to give up a
claim because of another party’s falsifi-
cation—fraud or other related decep-
tion-based claims also may be available.
An example is Morgan v. Graham

Graham was injured in an automobile
accident and obtained a default judg-
ment against the negligent driver,
Godfrey W. Cochran. Graham learned
that an insurance adjuster for the (as it
turned out) inaptly-named Moral
Insurance Company had investigated
the accident. So Graham brought an
action against that insurer on the theory
that the insurer had issued a liability
policy to Godfrey W. Cochran and that
the insurer should pay proceeds of that
policy to Graham to satisfy the default
judgment. In response, Moral submitted
an answer, verified by its president,

 

If you cateh the
Other side engaged
in falsification, you
Can use it to argue

that its entire

position lacks merit. —

 

Max T. Morgan, stating that there was
no such policy in its files. Faced with
that verified answer—and with no
direct evidence to rebut it—Graham
voluntarily dismissed the case.

Moral subsequently went into
receivership. Graham then brought an
action against Morgan, the president. In
that action, Graham alleged that Moral
had indeed issued a policy to a “G. W.
Cockran,” that this person and Godfrey
W. Cochran were the same person, and
that Morgan knew this when he signed
the verified answer in the prior action
against Moral. Graham’s case against
Morgan went to trial on a claim of
fraud, and evidence was presented that
Morgan knew that “G. W. Cockran” and
Godfrey W. Cochran were the same per-
son. The trial court found for Graham
and awarded both compensatory and
punitive damages.

On appeal, the Tenth Circuit
affirmed. The court noted that the vic-
tim of perjury normally does not have a
cause of action against the person who

committed the perjury.*4 But the court
reasoned that perjury can provide a
predicate for other tort claims if the ele-
ments of those torts can otherwise be
proven.** The court then considered
whether Graham had proved reliance
upon Morgan’s false statements.
Although Graham testified that he did
not believe Morgan’s statements in the
earlier case, the court reasoned that
Graham “was nonetheless forced to act
to his detriment and do what he would
not have done had the statement not
been made,” and thereby “was forced to
rely on the misrepresentations.’”36 The
court upheld both the compensatory and
punitive damages.

Use the Other Sides Falsification to
Undermine Its Position

The last potential response I will
address is also the most common and
can often be the most powerful. Ifa
lawyer believes that it is possible to
catch the other side in a lie, the lawyer
can simply do just that, and thereby
destroy the other side’s credibility. An
oft-quoted passage from one of the
leading evidence treatises explains:

It has always been understood—the in-
ference, indeed, is one of the simplest in
human experience—that a party’s false-
hood or other fraud in the preparation
and presentation of his cause, his fabrica-
tion or suppression of evidence by
bribery or spoliation, and all similar con-
duct is receivable against him as an indi-
cation of his consciousness that his case
is a weak or unfounded one; and from
that consciousness may be inferred the
fact itself of the cause’s lack of truth and
merit. The inference thus does not neces-
sarily apply to any specific fact in the
cause, but operates, indefinitely though
strongly, against the whole mass of al-
leged facts constituting his cause.37

In other words, if you catch the
other side engaged in falsification, you
can use that catch to argue that the
other side’s entire position lacks merit.
And even more fundamentally, judges
and juries do not like being tricked. If a
judge or jury agrees that your opponent
has engaged in falsification—even fal-
sification relating only to one of sever-
al issues in the case—it will hold this

 

4 © Committee on Corporate Counsel Newsletter ¢ American Bar Association * Winter 2006 ® Volume 20 ¢ Number 2
“Responding to Falsification of Evidences” by Jonathan K, Tycko, published in Committee on Corporate Counsel Newsleller, Volume 20, No.2, Winter 2006 © 2006
by the American Bar Association. Reproduced by permission. All rights reserved. This information or any portion thereof may not be copied or disseminaled in any form

or by any means or stored in an electronic database or retrieval system without lhe express wrillen consent of the American Bar Association.

Case 1:123-cr-00435-TDS Document 199-2 Filed 10/04/19 Pane 5 of 6
quite strongly against your opponent
and will come to doubt the validity of
everything your opponent says and
claims,

Conclusion

Falsification is a serious and common
problem in civil litigation. The courts
have developed numerous responses to
falsification, including various types of
sanctions that can be imposed in the

 

Responding vigorously
to falsification helps
to preserve the
integrity and fairness
Of the judicial system
as a whole.

case in which the falsification occurs
and various potential claims that can
arise out of falsification. When faced
with falsification by an opposing party,
a lawyer should consider all of these
various responses. Responding vigor-
ously to falsification not only serves
your client’s interests in the particular
dispute but also serves to deter falsifi-
cation in other cases, and helps to pre-
serve the integrity and fairness of the
judicial system as a whole. ©

 

Jonathan K. Tycko is a partner with Tycko
Zavareei & Spiva LLP in Washington, D.C. He
can be reached at (202) 973-0900 or by email at
jtycko@tzslaw.com.

Endnotes

1.Thus, this article does not address the
related, but distinct, topic of unintentional—
but still potentially culpable—destruction or
loss of documents. That topic, and the relat-
ed issue of preventive document retention
policies, has been the subject of many arti-
cles. Replowing of that ground will be avoid-
ed here.

2, Various specific types of falsification
violate federal criminal laws. See, e.g., 18
U.S.C. § 1621 (perjury punishable by up to
five years’ imprisonment); 18 U.S.C. § 1519
(knowing falsification or destruction of doc-
uments or other tangible objects punishable

by up to 20 years’ imprisonment); 18 U.S.C.
§ 1520 (destruction of certain corporate
audit records punishable by up to 10 years of
imprisonment). And knowing destruction or
falsification of documents in an attempt to
influence the outcome of a judicial proceed-
ing also violates the general “obstruction of
justice” law. 18 U.S.C. § 1503. See, e.g.,
US. v. Craft, 105 F3d 1123, 1128 (6th
Cir.1997) (“Acts that distort the evidence to
be presented or otherwise impede the admin-
istration of justice are violations of 18
US.C. § 1503. The act of altering or fabri-
cating documents used or to be used in a
judicial proceeding would fall within the
obstruction of justice statute if the intent is
to deceive the court.”), All states have simi-
lar laws.

3. USSG, § 251.2.

4, Breezevale Ltd. v. Dickinson, 759
A.2d 627, 641 (D.C. 2000) (Schwelb, J.,
concurring).

5, Mark Curriden, The Lies Have It,
ABA J., May 1995, at 69.

6, 322 U.S. 238, 246 (1944),

7. 501 U.S. 32, 44 (1991),

8. Some examples are: Breezevale Ltd, v.
Dickinson, 879 A.2d 957, 964 (D.C. 2005)
(affirming sanction of dismissal where top
executives of plaintiff company engaged in
scheme to forge documents and subsequent-
ly denied the forgery in pleadings and sworn
testimony); Synanon Found., Inc. v.
Bernstein, 503 A.2d 1254, 1263 (D.C. 1986)
(affirming sanction of dismissal where
plaintiff, inter alia, destroyed audiotapes and
made false statements to the court “that no
responsive documents could be found” in
order “‘to deceive the court, and to improper-
ly influence the court in its decision on the
defendants’ motions to compel, with the ulti-
mate aim of preventing the judicial process
from operating in an impartial fashion”);
Cox v. Burke, 706 So. 2d 43 (Fla. Dist. Ct.
App. 1998) (affirming sanction of dismissal
where plaintiff gave false answers to inter-
rogatories and deceptive deposition testimo-
ny); Pope v. Fed. Express Corp., 974 F.2d
982, 984 (8th Cir. 1992) (affirming sanction
of dismissal for plaintiff’s forgery of, and
reliance on, a single document); Aoude v.
Mobil Oil Corp., 892 F2d 1115 (1st Cir.
1989) (affirming dismissal where plaintiff
concocted a single document); Tramel v.
Bass, 672 So. 2d 78, 82 (Fla. Dist. Ct. App.
1996) (affirming default judgment against
defendant who excised damaging six-second
portion of videotape before producing it dur-
ing discovery).

9. Shepherd v. Am. Broad. Cos., 62 F.3d
1469, 1478 (D.C. Cir, 1995) (quoting Aoude
v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st
Cir, 1989)).

10. See, e.g., Nichols v. Klein Tools, Inc.,
949 F2d 1047, 1048 (8th Cir. 1991).

11. See, e.g., Breezevale Ltd v. Dickinson,
879 A.2d 957, 964 (D.C. 2005); Paladin
Assocs., Inc. v. Montana Power Co., 328

F.3d 1145, 1164-65 (9th Cir. 2003),

12. 200 F.3d 465, 466 (7th Cir, 1999),

13. Wyle v. R.J. Reynolds Indus., Inc., 709
F.2d 585, 589 (9th Cir. 1983),

14. See, e.g., Jimenez v. Madison Area
Technical Coll., 321 F.3d 652 (7th Cir.
2003).

15, 501 U.S, at 56-57; see also Synanon
Found., Inc. v. Bernstein, 517 A.2d 28, 43
(D.C. 1986) (once a party embarks on a
“pattern of fraud,” and “[rJegardless of the
relevance of these [fraudulent] materials to
the substantive legal issue in the case,” this
is enough to “completely taint [the party’s]
entire litigation strategy from the date on
which the abuse actually began”).

16. Jemison v. Nat’! Baptist Convention,
720 A.2d 275, 285 (D.C. 1998) (punitive
damages may be imposed if court finds that
bad faith litigator acted with malice).

17, Klezmer v. Buynak, 227 F.R.D. 43, 52
(E.D.N.Y. 2005).

18, See, e.g., Stevenson v. Union Pac.
R.R. Co., 354 F3d 739, 746-47 (8th Cir.
2004).

19, See, e.g., Reilly v. NatWest Markets
Group Inc., 181 F.3d 253, 267-68 (2d Cir,
1999),

20, See, e.g., Monsanto Co. v. Ralph, 382
F.2d 1374, 1382 (Fed. Cir. 2004).

21. 249 U.S. 378, 384 (1919).

22. Id.; see also In re Michael, 326 U.S.
224, 227-28 (1945).

23. US. v. Arredondo, 349 F.3d 310, 320
(6th Cir. 2003); see also D.V. v. State, 817
So. 2d 1098, 1099 (Fla. Ct. App. 2002) (dis-
cussing “judicial knowledge”).

24. For discussion of “on Venus,” see U.S.
vy. Arredondo, 349 E3d 310, 320 at 319 n.9
(6th Cir. 2003).

25. JS. Sweet Co, v. Sika Chem. Corp.,
400 F.3d 1028, 1032 (7th Cir. 2005) (apply-
ing Indiana law).

26. See Gribben v. Wal-Mart Stores, Inc.,
824 N.E.2d 349, 353 (Ind. 2005), for a
recent listing of cases from different states
that have either adopted or rejected an inde-
pendent tort of spoliation.

27. Id.; see also Hannah v. Heeter, 584
S.E.2d 560, 568 (W. Va. 2003); Holmes v.
Amerex Rent-A-Car, 710 A.2d 846, 854
(D.C. 1998).

28. Burge v. St. Tammany Parish, 336 F.3d
363, 374 (Sth Cir. 2003) (discussion of
Louisiana law).

29, See, e.g., Smith v. Howard Johnson
Co., 615 N.E.2d 1037, 1038 (Ohio 1993),

30. See generally 52 Am. Jur, 2d,
“Malicious Prosecution.”

31. See, e.g., Norse Sys. v. Tingley Sys.,
715 A.2d 807, 815-16 (Conn. App. 1998).

32. Tyler v. Central Charge Serv., Inc.,

33. 228 F.2d 625 (10th Cir. 1956).

34. Id, at 627,

35, Id.

36. Id. at 628,

37, 2 J. WIGMORE, EVIDENCES § 278, at
133 (Chadbourn ed. 1979),

 

5 @ Commillee on Corporate Counsel Newsletter * American Bar Association © Winter 2006 © Volume 20 © Number 2

“Responding to Falsification of Evidences” by Jonathan K. Tycko,

by the American Bar Association. Reproduced by permission. Al

ublished in Committee on Corporate Counsel Newsletter, Volume 20, No.2, Winter 2006 © 2006
ighls reserved. This information or any portion thereof may not be copied or disseminaled in any form

or by any means or stored in an electronic database or retrieval system without the express written consent of the American Bar Association.

Case 1:123-cr-00435-TDS Document 199-2 Filed 10/04/19 Pane 6 of 6
